Mr. Justice Vickers delivered the opinion of the court: This is an appeal from a judgment and order of sale entered at the July term, 1907, of the county court of Cook county for the non-payment of an installment of a special assessment levied for a system of street improvement. This is one of a series of cases pending in .this court between the same parties. An examination of the abstract and briefs in this case shows that the principal question upon which appellants rely in this case has already been considered in the case of People ex rel. v. Smythe, (ante, p. 242.) The only other question involved in this case and not disposed of in the case above cited relates to certain matters of variance, which appellants have waived by not specifically pointing out and arguing in their brief. The judgment of the county court is reversed and the cause is remanded to that court,' with directions to render judgment and order of sale in compliance with section 191 of the Revenue act, and spread the same of record in the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.